The court’s deferral of sentencing on Indictment No. N12580/92 to allow it to monitor the defendant’s rehabilitative progress was not tantamount to illegal " 'interim probation’ ” (People v Avery, 85 NY2d 503, 505). Moreover, contrary to the defendant’s contention, the plea agreement on that indictment, conditioned on the successful completion of a drug treatment program, was not beyond the Supreme Court’s authority at the *449time the instant agreement was negotiated (see, People v Avery, supra, at 508). Accordingly, the court did not err in enhancing the defendant’s sentence on Indictment No. N12580/92 when he failed to successfully complete the program without offering him the opportunity to withdraw his plea.
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.